Citation Nr: 1618977	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  

The issue of entitlement to service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had hazardous noise exposure in service.

2.  The Veteran experienced symptoms of tinnitus in service and since service separation.  

3. Tinnitus is etiologically related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Because this decision constitutes a full grant of the benefits sought on appeal with regard to the claim for service connection for tinnitus, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that tinnitus is related to hazardous noise exposure related to his duties as a Special Identification Radio Operator in service.  He reported, in August 2013 and June 2014 statements, that his duties involved wearing earphones for 12 hours a day, monitoring enemy radio traffic and Morse code transmissions which consisted of loud static and high frequency noise interference from enemy jamming.  He reported that this noise was constant and often induced headaches and severe tinnitus.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinnitus was incurred in service.

The Board finds that the Veteran was exposed to hazardous noise in service.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of "05D2 629, Special Identification Radio Operator."  The Duty MOS Noise Exposure Listing for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS similar to that of the Veteran's, "Radio Operator or Signals Collector Analyst" have a moderate probability of exposure to hazardous noise.  See M21-1, III.iv.4.B.3.d.  Additionally, the Veteran is competent to describe noise exposure in service, and the Board finds that his statements, describing extended exposure to noise from high frequency transmissions, is credible.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he had hazardous noise exposure in service.  

The Veteran reported in August 2013 lay statement that tinnitus symptoms had been present concurrent with his duties in service, and reported in various statements that he has had intermittent symptoms of tinnitus post-service, becoming more noticeable and constant since 1990.  The Board finds that the Veteran's statements are credible, and his report of experiencing tinnitus symptoms both in service and post-service is consistent with the Board's finding of exposure to acoustic trauma in service.  

While the July 2013 VA authorized examiner opined, in an addendum opinion, that tinnitus was less likely than not related to military noise exposure, she reasoned that the Veteran's MOS had a low probability for exposure to hazardous noise, inconsistent with the Board's finding of hazardous noise exposure in service.  Accordingly, the Board finds that the VA opinion did not adequately consider a full and accurate factual background with regard to the Veteran's level of in-service noise exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board finds that the Veteran is competent and credible to identify hazardous noise exposure in service, and to identify tinnitus symptoms present both in service and since service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2015).  Audiometric testing completed during a July 2013 VA authorized examination shows that the Veteran has a current hearing loss disability for VA purposes.  While the VA examiner opined that hearing loss was not incurred in service, the VA examiner reasoned that the Veteran had normal hearing sensitivity in both ears at the time of his June 1969 separation examination.  In Hensley  v. Brown, 5 Vet. App. 155, 157(1993), the United States Court of Appeals for Veterans Claims (Court) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  

Moreover, the Board finds that the July 2013 opinion did not adequately address the Veteran's noise exposure in service.  The Board finds that the Veteran has credibly identified a consistent level of prolonged hazardous noise exposure in service related to his duties as a Special Identification Radio Operator.  The Duty MOS Noise Exposure Listing for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS similar to that of the Veteran (Radio Operator or Signals Collector Analyst) have a moderate probability of exposure to hazardous noise, and the Board finds, consistent with the Veteran's description of his duties in service, that he had prolonged exposures to hazardous noise in service.  The Veteran is competent to describe noise exposure in service and he is competent to describe hearing loss identified post-service since the late 1970s and the Board finds that such lay evidence must be considered on remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case for a supplemental VA audiological opinion regarding service connection for bilateral hearing loss.  Another examination is not required; however, if the examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, an examination should be afforded the Veteran.  The record should be made available for review in connection with this request. 

The VA audiology examiner should offer the following opinions: 

Is it at least as likely as not (a 50 percent or greater probability) that currently diagnosed hearing loss began during service or is otherwise linked to noise exposure in service? 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In providing this opinion, the examiner should note that the Veteran has credibly identified prolonged exposure hazardous noise associated with his duties as a Special Identification Radio Operator in service, and he credibly reported having hearing loss present during routine hearing examination in the late-1970s. 

The VA examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


